Execution Version

 

AMENDED AND RESTATED CONSULTING AGREEMENT

THIS AMENDED AND RESTATED CONSULTING AGREEMENT (this “Agreement”) dated as of
May 13, 2016, is made by and between Horry County State Bank, a South Carolina
state-chartered commercial bank (the “Bank”), which is a wholly owned subsidiary
of the HCSB Financial Corporation (the “Company”), and James R. Clarkson, an
individual resident of South Carolina.

WHEREAS, Mr. Clarkson has served as President and Chief Executive Officer of the
Company and the Bank for the past 29 years;

WHEREAS, on April 11, 2016, the Company completed a private offering of its
common stock in which it raised approximately $45 million in new capital (the
“Offering”), and upon the closing of the Offering, Mr. Clarkson retired as the
President and Chief Executive Officer of the Company and the Bank;

WHEREAS, Mr. Clarkson remains an employee of the Company and the Bank and will
continue to serve as an advisor to the Chief Executive Officer of the Company
and the Bank through June 30, 2016;

WHEREAS, Mr. Clarkson has significant and valuable institutional knowledge of
the Company, the Bank, and the Bank’s customers and employees and his continued
assistance and support will be very important to the success of the Bank, and
therefore, effective as of July 1, 2016, the Bank desires to retain Mr. Clarkson
to provide consulting services to it pursuant to the terms and conditions set
forth herein; and

WHEREAS, Mr. Clarkson desires to accept such engagement on the terms and
conditions provided herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto agree as follows:

1.            Engagement; Consultant Relationship; Duties. Effective as of July
1, 2016, the Bank hereby engages Mr. Clarkson to provide, and he hereby agrees
to render, at the request of the Bank, those consulting services to the Bank as
set forth on Appendix A hereto and subject to the terms, conditions, work
schedules, and performance objectives described therein.

2.            Term and Termination. The term of this Agreement (the “Term”)
shall commence on July 1, 2016 and shall continue until the earliest of: (i) the
close of business on the last business day immediately preceding the first
anniversary of the effective date of this Agreement; (ii) Mr. Clarkson’s death;
(iii) upon the Disability (as defined below) of Mr. Clarkson for a period of 90
consecutive days; (iv) Mr. Clarkson’s termination of this Agreement by providing
two weeks’ prior written notice; or (v) the Bank’s termination of this Agreement
at any time upon Mr. Clarkson’s material breach of this Agreement by failing to
adequately provide the services set forth on Appendix A, which failure has not
been cured within 30 days of notice from the Bank and provided that the Mr.
Clarkson has not previously given the Bank notice that he has terminated this
Agreement pursuant to this Section 2. Notwithstanding anything in this Agreement
to the contrary, the Bank’s obligations to make payments to Mr. Clarkson
hereunder shall also terminate effective immediately upon Mr. Clarkson’s
indictment for a crime involving dishonesty, moral turpitude or fraud or any
felony, or the Bank’s receipt of formal written notice that any regulatory
agency having jurisdiction over the Company or the Bank intends to institute any
form of formal regulatory action against Mr. Clarkson. Certain rights and
obligations of the parties shall continue following the termination of this
Agreement as stated in Section 19 hereof.



 

 

3.            Compensation. During the Term of this Agreement, as compensation
for all services rendered by Mr. Clarkson under this Agreement, the Bank shall
pay him the sum of $3,648.60 per month, or for the first and last months of the
Term, a pro rata portion for any partial month. Payments will be made
approximately every two weeks in arrears at the same time as the Bank processes
its periodic payroll disbursements. All such compensation shall be payable
without deduction for federal income, social security, or state income taxes or
any other amounts. Mr. Clarkson acknowledges and agrees that he shall be solely
responsible for making all such filings and payments and shall indemnify and
hold harmless the Bank for any liability, claim, expense, or other cost incurred
by the Bank arising out of or related to his obligations pursuant to this
Section.

4.            Expenses. During the Term of this Agreement, Mr. Clarkson shall be
reimbursed by the Bank for all reasonable business expenses incurred in
connection with the performance of his duties hereunder, and all such
reimbursements shall be paid in accordance with the reimbursement policies of
the Bank in effect from time to time.

5.            Independent Contractor. Mr. Clarkson is an independent contractor
providing services to the Bank. The Bank will report all payments to be made
hereunder on IRS Forms 1099 as payments to Mr. Clarkson for independent
contracting services.

6.            Ownership of Work Product. The Bank shall own all Work Product
arising during the period Mr. Clarkson is providing services to the Bank. For
purposes hereof, “Work Product” shall mean all intellectual property rights,
including all Trade Secrets, U.S. and international copyrights, patentable
inventions, and other intellectual property rights in any programming,
documentation, technology or other work product that relates to the Bank or any
Affiliates (as defined below), their business, or customers and that Mr.
Clarkson conceives, develops, or delivers to the Bank at any time during the
period he is providing services to the Bank, during or outside normal working
hours, in or away from the facilities of the Bank, and whether or not requested
by the Bank.

7.            Protection of Trade Secrets. Mr. Clarkson agrees to maintain in
strict confidence and, except as necessary to perform his duties for the Bank,
he agrees not to use or disclose any Trade Secrets of the Bank or any Affiliates
during or after the period he is providing services to the Bank. “Trade Secret”
means information, including a formula, pattern, compilation, program, device,
method, technique, process, drawing, cost data, or customer list, that (i)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by other persons who can
obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.



 2 

 

8.            Protection of Other Confidential Business Information. In
addition, Mr. Clarkson agrees to maintain in strict confidence and, except as
necessary to perform his duties for the Bank, not to use or disclose any
Confidential Business Information of the Bank during Mr. Clarkson’s engagement
pursuant to this Agreement and for a period of 24 months thereafter.
“Confidential Business Information” shall mean any internal, non-public
information (other than Trade Secrets already addressed above) concerning the
Bank’s financial position and results of operations (including revenues, assets,
net income, etc.); annual and long-range business plans, product or service
plans; marketing plans and methods; training, education and administrative
manuals; customer and supplier information and purchase histories; and employee
lists. The provisions of Sections 7 and 8 shall also apply to protect Trade
Secrets and Confidential Business Information of third parties provided to the
Bank under an obligation of secrecy.

9.            Return of Materials. Mr. Clarkson shall surrender to the Bank,
promptly upon its request and in any event upon cessation of his services to the
Bank, all media, documents, notebooks, computer programs, handbooks, data files,
models, samples, price lists, drawings, customer lists, prospect data, or other
material of any nature whatsoever (in tangible or electronic form) in his
possession or control, including all copies thereof, relating to the Bank, its
business, or customers. Upon the request of the Bank, Mr. Clarkson shall certify
in writing compliance with the foregoing requirement. Mr. Clarkson may retain a
copy of this Agreement after the expiration of the Term or any earlier
termination of this Agreement.

10.            Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other; provided however that all
notices to the Bank shall be directed to the attention of the Chief Executive
Officer of the Bank. All notices and communications shall be deemed to have been
received on the date of delivery thereof.

 

11.            Governing Law. This Agreement and all rights hereunder shall be
governed by the laws of the State of South Carolina, except to the extent
governed by the laws of the United States of America in which case federal laws
shall govern. The parties agree that any appropriate state court located in
South Carolina or federal court for the District of South Carolina shall have
exclusive jurisdiction of any case or controversy arising under or in connection
with this Agreement shall be a proper forum in which to adjudicate such case or
controversy. The parties consent and waive any objection to the jurisdiction or
venue of such courts.

 



 3 

 

12.            Non-Waiver. Failure of the Bank to enforce any of the provisions
of this Agreement or any rights with respect thereto shall in no way be
considered to be a waiver of such provisions or rights, or in any way affect the
validity of this Agreement.

 

13.            Saving Clause. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision or clause of this Agreement, or portion thereof, shall be held by any
court or other tribunal of competent jurisdiction to be illegal, void, or
unenforceable in such jurisdiction, the remainder of such provision shall not be
thereby affected and shall be given full effect, without regard to the invalid
portion. It is the intention of the parties that, if any court construes any
provision or clause of this Agreement, or any portion thereof, to be illegal,
void, or unenforceable because of the duration of such provision or the area or
matter covered thereby, such court shall reduce the duration, area, or matter of
such provision, and, in its reduced form, such provision shall then be
enforceable and shall be enforced.

 

14.            Successors; Binding Agreement. The rights and obligations of this
Agreement shall bind and inure to the benefit of the surviving entity in any
merger or consolidation in which the Bank is a party, or any assignee of all or
substantially all of the Bank’s business and properties. Mr. Clarkson’s rights
and obligations under this Agreement may not be assigned by him, except that his
right to receive accrued but unpaid compensation, unreimbursed expenses, and
other rights, if any, provided under this Agreement, which survive termination
of this Agreement shall pass after death to the personal representatives of his
estate.

 

15.            Compliance with Regulatory Restrictions. Notwithstanding anything
to the contrary herein, and in addition to any restrictions stated above, this
Agreement shall be modified, or any compensation or other benefits to be paid to
Mr. Clarkson hereunder shall be limited, to the extent required by any federal
or state regulatory agency having authority over the Company or the Bank. Mr.
Clarkson agrees that compliance by the Company or the Bank with such
modifications or limitations, even to the extent that compensation or other
benefits paid to him are limited, shall not be a breach of this Agreement by the
Bank. The Bank and Mr. Clarkson agree, however, that if this Agreement is
modified or any of the compensation or other benefits to be paid to Mr. Clarkson
hereunder are prohibited by any federal or state regulatory agency having
authority over the Company or the Bank, Mr. Clarkson shall have the right to
terminate this Agreement effective immediately.

 

16.            Compliance with Internal Revenue Code Section 409A. All payments
that may be made and benefits that may be provided pursuant to this Agreement
are intended to qualify for an exclusion from Section 409A of the Code and any
related regulations or other pronouncements thereunder and, to the extent not
excluded, to meet the requirements of Section 409A of the Code. Any payments
made under Section 3 of this Agreement which are paid on or before the last day
of the applicable period for the short-term deferral exclusion under Treasury
Regulation § 1.409A-1(b)(4) are intended to be excluded under such short-term
deferral exclusion. Each payment made under Section 3 shall be treated as a
“separate payment”, as defined in Treasury Regulation § 1.409A-2(b)(2), for
purposes of Code Section 409A. None of the payments under this Agreement are
intended to result in the inclusion in Mr. Clarkson’s federal gross income on
account of a failure under Section 409A(a)(1) of the Code. The parties intend to
administer and interpret this Agreement to carry out such intentions. However,
the Bank does not represent, warrant, or guarantee that any payments that may be
made pursuant to this Agreement will not result in inclusion in Mr. Clarkson’s
gross income, or any penalty, pursuant to Section 409A(a)(1) of the Code or any
similar state statute or regulation. In addition, the Bank shall pay all
reimbursements hereunder as soon as administratively practicable, but in no
event shall any such reimbursements be paid after the last day of the taxable
year following the year in which the expense was incurred.

 



 4 

 

17.            Certain Definitions.

 

(a)            “Affiliate” shall mean any business entity controlled by,
controlling or under common control with the Bank, including, but not limited
to, the Company.

 

(b)            “Code” shall mean the Internal Revenue Code of 1986.

 

(c)            “Disability” or “Disabled” shall mean as defined by Treasury
Regulation § 1.409A-3(i)(4).

 

18.            Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.

 

19.            Survival. The obligations of the parties pursuant to Sections 6
through 9 and 11, as applicable, shall survive the termination of this Agreement
hereunder for the period designated under each of those respective sections.

 

20.             Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]




 5 

 

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed and its
seal to be affixed hereunto by an officer thereunto duly authorized and Mr.
Clarkson has signed and sealed this Agreement, effective as of the date
described above.

 

 

      HORRY COUNTY STATE BANK               ATTEST:         By:     By: /s/
Michael S. Addy   Name:       Name:   Michael S. Addy         Title: Chairman  
                                          /s/ James R. Clarkson         James R.
Clarkson  

 



 6 

 

APPENDIX A

 

In his role as a consultant, Mr. Clarkson shall devote appropriate time,
efforts, and abilities to the performance of the following activities, the
advancement of the interests of the Bank, and the achievement of the goals and
objectives of the Bank, including, without limitation:

 

·assisting with unresolved issues from the Bank’s past operations, such as
resolving, strengthening and/or collecting non-performing assets and collecting
previously charged off loans;

 

·advising Bank management as to matters of Bank institutional knowledge such as
prior Bank philosophy, the competitive factors of the Bank’s market, current
personnel qualifications and utilization as well as historical effectiveness of
Bank product and services offerings;

 

·advising Bank management and the Board on matters relating to the Bank’s market
area learned while serving as a community banker over the past 42 years in the
Bank’s market area.

 

·providing such other consulting services as may be requested by the Chief
Executive Officer of the Bank from time to time.

 

In performing these services, Mr. Clarkson shall comply with all of the Bank’s
policies and procedures and report to the Chief Executive Officer of the Bank on
an every other week basis and at such other times as may be required to address
material matters. Upon no less than 72 hours’ notice, Mr. Clarkson shall provide
written or oral report(s) to the Board of Directors of the Bank regarding his
activities as may be requested by the Chief Executive Officer from the Bank. The
parties agree that Mr. Clarkson shall, on average, dedicate eight hours per
week, for 48 work weeks during the Term, to performing these services. Mr.
Clarkson’s performance of the above-listed activities shall be assessed by the
Board of Directors in accordance with the following performance objectives:
response time between information being requested by the Bank and provided by
Mr. Clarkson, utility of the information provided by Mr. Clarkson regarding the
Bank and its market area, effectiveness of Mr. Clarkson in assisting Bank
management with addressing unresolved issues in the Bank’s past operations.

 



 7 

